TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00785-CV


                                  Kyle McCarrell, Appellant

                                                v.

                                   Whitney Wilcox, Appellee




             FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
     NO. 17-0630, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant’s brief was due on March 6, 2019. On May 1, 2019, this Court notified

appellant that his brief was overdue, that any brief he filed would require a motion for extension

of time, and that his failure to file a motion for extension of time or a brief with that motion by

May 13, 2019, would result in the dismissal of this appeal for want of prosecution. To date,

appellant has not filed a brief or a motion for extension of time. Accordingly, we dismiss this

appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Prosecution

Filed: June 19, 2019